Citation Nr: 1523249	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a skin disorder, claimed as melanoma, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina.  

The Veteran initially requested a personal hearing before a Veterans Law Judge.  That request was withdrawn, however, in August 2014, prior to any such hearing being scheduled.  

In the July 2012 rating decision on appeal, the Veteran was denied service connection for myeloma.  In the October 2013 VA Form 9, the Veteran indicated that he intended to claim service connection for a melanoma, not myeloma.  As such, the issue on appeal has been recharacterized to reflect the Veteran's contentions.  Additionally, the Board finds that no prejudice results to the Veteran from the Board's adjudication of this issue at this time, as both the July 2012 rating decision and October 2013 statement of the case reflect consideration of service connection for a skin disorder by the agency of original jurisdiction (AOJ).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides is presumed. 

2.  A skin disorder, to include melanoma, did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  


CONCLUSION OF LAW

A skin disorder, to include melanoma, was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a November 2011 letter which informed him of the evidence generally needed to support the claim on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  This VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  

The Board observes that the Veteran was not afforded a VA examination addressing the etiology of his skin disorder.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  A VA examination under the standards of McLendon is not required in this case.  As will be discussed in detail below, there is no competent evidence of a skin disorder during active service or a continuity of symptoms since service.  There is also no indication of an association between the claimed disorder and service.  The first evidence of the claimed disorder is dated almost 30 years after service separation.  There is sufficient competent medical evidence on file for VA to make a decision on the claim, and thus a VA examination or opinion is not required.  Id.  

The Board also notes that additional private medical evidence was submitted by the Veteran directly to the Board in March 2015, and this evidence was unaccompanied by a waiver of AOJ consideration.  Because, however, the substantive appeal in this case was received after February 2, 2013, Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), is applicable.  Under 38 U.S.C. § 7105(e), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board, unless the Veteran explicitly requests agency of original jurisdiction (AOJ) consideration.  As the Veteran submitted his Substantive Appeal after February 2013 and did not explicitly request that the RO review the private medical evidence, this evidence is properly before the Board for initial review.  The Board also notes that this evidence, in merely confirming a current diagnosis of a skin disorder, is duplicative of evidence already before the Board, and initial review of it would not result in any prejudice to the Veteran.  See Vogan v. Shinseki, 24 Vet. App. 159, 167 (2010).  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

The Veteran seeks service connection for a skin disorder, claimed as melanoma.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  In the present case, the Veteran has asserted that he was sent for training purposes to Long Binh, Vietnam, during service.  Service personnel records submitted by the Veteran show he was ordered to travel to Long Binh from November to December 1968 for a training course.  Because his presence in Vietnam has been verified, herbicide exposure is presumed.  

The Veteran's service treatment records are negative for any diagnosis of or treatment for a skin disorder.  A June 1969 service separation examination was negative for any abnormalities of the skin.  On a concurrent report of medical history, the Veteran denied any history of skin diseases.  By the Veteran's own admission, he did not experience onset of any skin disorders either during service or within a year thereafter.  

Private treatment records beginning in 1998 confirm the Veteran has had repeated episodes of actinic keratosis and seborrheic keratosis, especially of the head and face.  Folliculitis has also been diagnosed by private physicians.  According to a June 2011 private clinical notation, however, the Veteran was negative for any history of melanoma, basal cell carcinoma, or squamous cell carcinoma.  The earliest diagnosis of record of a skin disorder dates to 1998, nearly 30 years after service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Based on this evidence, the Board concludes a skin disorder did not begin during service or within a year thereafter, or has been chronic since that time.  

Rather, the Veteran's contention has been that his current skin disorders are the result of excessive sun exposure during service and/or herbicide exposure resulting from his service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for actinic or seborrheic keratosis as a result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  While the Veteran is not barred from presenting evidence of such a nexus, he has not done so in the present case; that is, he has presented no competent evidence indicating an etiological nexus between any incident of service, to include excessive sunlight and/or herbicide exposure, and his current skin disorders.  While the private and VA medical treatment records confirm current diagnoses of various skin disorders, this evidence does not suggest either onset during or any nexus with service, to include the Veteran's service in Vietnam.  In the absence of such evidence, the Board finds service connection on a presumptive basis is not warranted.  

The Veteran has himself asserted that his skin disorders result from herbicide and/or sunlight exposure in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of current diagnoses of skin disorders is not competent in the present case, because the Veteran is not competent to state that his current skin disorders resulted from in-service sunlight or herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of dermatology, the various causes of skin disorders, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin disorder, including as a presumptive disease or as due to sunlight or herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a skin disorder, claimed as melanoma, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


